Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 11/22/2021 and IDS filed 9/20/2021 have been considered.  Claims 1-14 have been cancelled by applicant.  Claims 15-27 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, paragraph 3 of the Remarks, filed 11/22/2021, with respect to claims 15-27 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 15-27 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 6, paragraph 1 of the Remarks, filed 11/22/2021, with respect to claim 19 have been fully considered and are persuasive in light of the amended claim 19.  Therefore, the claim objection of claim 19 as set forth in the previous Office action has been withdrawn. 


EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising: 
“selecting a carrier for random access configured according to a numerology determined from two or more numerologies available for random access as indicated by the SIB; and


The present application also relates to a method implemented by a network node in a mixed numerology wireless communication network, said method comprising: 
“said system information containing a System Information Block (SIB) for random access enabling said wireless device to determine a numerology for random access, wherein the SIB indicates two or more available numerologies for random access; 
monitoring random access channels on one or more carriers configured according to the two or more of said available numerologies; and 
receiving a random access preamble from the wireless device on one of said one or more carriers more carriers configured according to the numerology” in combination with other recited elements in claim 19.

The present application also relates to a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising: 
“an interface circuit for communicating with a network node; 
a processing circuit configured to: 
select a carrier for random access configured according to a numerology determined from two or more numerologies available for random access as indicated by the SIB; 
perform a 

The present application also relates to a network node in a mixed numerology wireless communication network, the network node comprising: an interface circuit for communicating with wireless devices in an area served by the network node; 
“a processing circuit configured to: 
said system information containing a System Information Block (SIB) for random access enabling said wireless devices to determine a numerology for random access, wherein the SIB indicates two or more available numerologies for random access; 
monitor random access channels on one or more carriers configured according to the two or more of said available numerologies; and 
receive a random access preamble from the wireless device on one of said one or more carriers configured according to the numerology” in combination with other recited elements in claim 25.

The present application also relates to a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit in a wireless device causes the wireless device to: 
“select a carrier for random access configured according to a numerology determined from two or more numerologies available for random access as indicated by the SIB; and 
perform a random access on the selected carrier to establish a connection with the network node” in combination with other recited elements in claim 26.

The present application also relates to a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit in a network node causes the network node to: 
“said system information containing a System Information Block (SIB) for random access enabling said wireless devices to determine a first numerology for random access, wherein the SIB indicates two or more available numerologies for random access; 
monitor random access channels on one or more carriers configured according to the two or more of said available numerologies; and 
receive a random access preamble from the wireless device on one of said one or more carriers configured according to the numerology” in combination with other recited elements in claim 27.

The closest prior art, Au et al. (US Publication 2017/0230954 A1), teaches a first subband is allocated for transmission resources for signaling information that is associated with a eMBB service and a second subband is allocated for transmission resources for MTC service data.  Au also teaches a UE receives a frame structure configuration from base station for random access channel. 
nd-26th August 2016, R1-167439), teaches using a PUSCH channel for eMBB service and MTC service.
A third prior art, Sutivong et al. (USP 8,543,152 B2), teaches adjusting transmit power for a second transmission sent on a second set of frequency subband based on the transmit power of a first transmission and a transmit power delta.
However, Au, Panasonic, and Sutivong when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471